Citation Nr: 1039986	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-06 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a compensable rating for a low back disability.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1974 to July 1976.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a January 2007 rating decision by 
the Chicago, Illinois Department of Veterans Affairs (VA) 
Regional Office (RO) which continued a 0 percent rating for 
residuals of a low back injury.  In September 2009, a Travel 
Board hearing was held before the undersigned.  A transcript of 
that hearing is associated with the claims file.  In March 2010, 
this matter was remanded for further development (to include for 
a VA examination and treatment records).  In October 2010 the 
Board received further argument from the Veteran.


FINDINGS OF FACT

1.  Prior to January 2, 2008 the Veteran's service- connected low 
back disability was not shown to be manifested by forward flexion 
limited to 85 degrees or less, combined range of motion limited 
to 235 degrees or less, or muscle spasm, guarding, or tenderness; 
separately ratable neurological manifestations were not shown; 
incapacitating episodes of disc disease were not shown; and X-ray 
confirmed arthritis with painful motion was not shown.

2. From January 2, 2008 the low back disability is shown to have 
been manifested by localized tenderness (and from July 12, 2010 
also by X-ray confirmed arthritis with painful motion); 
limitation of forward flexion to 60 degrees or less, combined 
range of thoracolumbar motion to 120 degrees or less, muscle 
spasm severe enough to result in abnormal gait or abnormal spine 
contour, separately ratable neurological symptoms, or 
incapacitating episodes of disc disease are not shown.


CONCLUSION OF LAW

The Veteran's service connected low back disability warrants a 
staged increased rating of 10 percent (but no higher), effective 
January 2, 2008 (but not earlier).  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Codes 5003, 5237, 5242 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(April 30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 
(Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  An April 2009 letter 
provided such notice.  The claim was readjudicated after further 
development was completed (and the Veteran had opportunity to 
respond).  See August 2010 supplemental statement of the case.

Regarding VA's duty to assist, all available pertinent medical 
evidence identified by the Veteran has been obtained.  He has 
been examined by VA (including in July 2010, pursuant to the 
Board's March 2010 remand).  The Board finds the July 2010 
examination was adequate for rating purposes, as it was based on 
a review of/familiarity with the pertinent medical history, and 
the findings included all information necessary for consideration 
of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  VA's duty to assist is met.  

Criteria, Evidence and Analysis

Initially, the Board notes that all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal, has been reviewed.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (VA must review the entire record, but does not have to 
discuss each piece of evidence).  Hence, the Board will summarize 
the relevant evidence as appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails to 
show, as to the claim.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  In determining the disability evaluation, 
VA has a duty to acknowledge and consider all regulations, which 
are potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA 
is responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Where entitlement to compensation has already been established 
and increase in disability is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, staged ratings may be appropriate in an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As will be explained below, 
the Board finds that "staged" ratings are warranted.

The RO has now rated the Veteran's service connected low back 
disability under Code 5237, and the general rating formula for 
rating diseases and injuries of the spine (General 
Formula)(outlined below).  38 C.F.R. § 4.71a,.  

Under the General Formula, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings apply:  10 
percent where forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater that 85 degrees; or, 
combined range of motion of the thoracolumbar spine is greater 
than 120 degrees but not greater than 235 degrees; or there is 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  20 
percent where forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  40 percent rating for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, for 
favorable ankylosis of the entire thoracolumbar spine.  50 
percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine; 100 percent rating for unfavorable 
ankylosis of the entire spine.   Id.

Any associated objective neurologic abnormalities, including, but 
not limited to bowel or bladder impairment, are to be rated 
separately, under the appropriate Code.  Id., Note (1) (following 
General Formula).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  Id., Note 
(2).

Favorable ankylosis is fixation of a spinal segment in the 
neutral position (zero degrees).  Id., Note (5).

Intervertebral disc syndrome is rated based on ratings for 
chronic orthopedic manifestations under the General Formula 
combined with ratings for chronic neurological manifestations or 
under the Formula for Rating Intervertebral Disc Disease Based on 
Incapacitating Episodes (outlined below).  38 C.F.R. § 4.71a, 
Code 5243.

Note 1 following Code 5243 provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician and that "chronic 
orthopedic and neurologic manifestations" means orthopedic and 
neurologic signs and  symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note (2) 
provides: When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using criteria for the most  
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using criteria for the most 
appropriate neurologic diagnostic code or codes.  

A 10 percent rating based on incapacitating episodes requires 
evidence of incapacitating episodes having a total duration of at 
least 1 week but less than 2 weeks during the past 12 months.  A 
20 percent rating requires incapacitating episodes having a 
total duration of at least two weeks, but less than four weeks, 
during the past 12 months.  A 40 percent rating requires 
incapacitating episodes with a total duration of at least four 
weeks but less than six weeks, during the past 12 months.  The 
(maximum) 60 percent rating requires incapacitating episodes 
having a total duration of at least six weeks during the past 12 
months.

As the Veteran's service-connected low back disability 
encompasses thoracolumbar spine arthritis, it may alternatively 
be rated under Code 5003, which provides that arthritis of a 
major joint (group of minor joints) with limitation of motion 
less than to a compensable degree under the Code for rating based 
on limitation of motion warrants a (maximum) 10 percent rating .  
38 U.S.C.A. §  4.71a.  

A December 1996 rating decision granted service connection for 
residuals of a low back injury rated 10 percent from January, 
1992 and 0 percent from July, 1995.  The instant claim for 
increase was filed in May 2006.

On July 2006 VA examination, the Veteran reported that he had 
intermittent low back pain.  He denied radicular symptoms, 
incapacitating episodes, bowel or bladder incontinence, or any 
need for assistive devices.  He used Motrin on an as-needed 
basis.  He had not received any surgical intervention for his low 
back.  Physical examination revealed that he was able to get up 
from a seated position, walked with a normal-appearing gait, was 
able to toe raise and heel raise, had painless range of motion of 
the lumbar spine, did not have muscle spasms or any  tenderness 
to palpation; had 5/5 quadriceps, hamstrings, dorsiflexion, 
plantar, flexion, EHL function, had 2+ symmetrical deep tendon 
reflexes of the patella and Achilles tendon bilaterally, had good 
sensation of the superficial deep peroneal nerve distribution; 
had negative straight leg raise both in the seated and supine 
position; and had all ranges of motion normal, without pain or 
limitations.  X-ray examination of the Veteran's lumbar spine 
revealed mild degenerative disk disease at L5-S1, and some mild 
facet joint arthropathy.  Mild degenerative disc disease of the 
lumbar spine was diagnosed.  The examiner opined:

"The ranges of motion during passive, active, and 
repetitive motions are the same.  There is no additional 
functional impairment due to pain, weakness, fatigability, 
incoordination, or flare-ups.  No assistive devices.  There 
are no incapacitating episodes or radiation of pain, and no 
neurologic findings or effect on the usual occupation or 
daily activities."

On January 2, 2008 VA examination, the Veteran reported that 
discomfort with prolonged sitting.  He denied using assistive 
devices.  Physical examination revealed that he was able to toe 
walk and heel walk; lumbar spine flexion was to 90 degrees 
without pain, extension was to 30 degrees without pain, right 
bending to 30 degrees without pain, left bending to 30 degrees 
without pain, right rotation to 30 degrees without pain, left 
rotation to 30 degrees without pain.  On multiple attempts, the 
Veteran did not exhibit fatigability or decrease in motion.  He 
had negative straight leg raises; he had 2+ reflexes, 5/5 muscle 
strength.  There were no contusions, abrasions, lacerations, 
erythema, ecchymosis; there was no evidence of scoliosis; and the 
skin was intact.  The Veteran was tender to palpation over the 
lumbosacral soft tissue; there were no palpable defects or 
deformities; he was nontender in bony prominences; there was no 
noted sciatic notch tenderness; X-rays showed that there were no 
degenerative changes, spondylolisthesis or spondylolysis.  The 
impression was normal lumbar spine exam; no arthritis; X-ray 
shows Schmorl's nodes at L4/L5 and L5/S1 level; no other 
significant abnormality or change.  The examiner opined:

"The ranges of motion during passive, active, and three 
repetitive motions are the same.  There is no additional 
functional impairment due to pain, weakness, fatigability, 
incoordination, or flare-ups.  No assistive devices.  There 
are no incapacitating episodes or radiation of pain, and no 
neurologic findings or effect on the usual occupation or 
daily activities." 

At the September 2009 Travel Board hearing, the Veteran testified 
that his service-connected low back disability had increased in 
severity; he stated that he is more limited in lifting objects, 
and is unable to jog, swim, bend or have sexual relations. 

VA treatment records from 2006 to June 2010 include an October 
2009 VA MRI which shows degenerative disc disease with disc 
bulges at L4-5 and L5-S1.

On July 12, 2010 VA examination, the Veteran reported increased 
pain that is generally worsened by prolonged sitting and 
increased physical activity.  He reported daily stiffness and 
intermittent radiation of pain to bilateral buttocks and thighs.  
He took Tylenol with codeine or Vicodin at nighttime on average 
four days per week with improvement.  He reported that his 
activities of daily living were mildly compromised with some 
difficulty bending to bathe/dress (but did not require 
assistance).  He was last employed (doing inventory) in 2007; the 
job was terminated for legal issues.  He denied experiencing 
flare-ups or incapacitating episodes.  He used a cane in his 
right hand while in the community, and occasionally at home, for 
multiple musculoskeletal conditions.  Physical examination 
revealed that the Veteran was able to rise to a standing position 
without difficulty; was able to heel-to-toe walk without a limp; 
and had a cane but used it in no meaningful way.  His leg lengths 
were physiologically equal; there was no appreciable 
sagittal/coronal imbalance; there was no muscle spasm; there was 
no reproducible paraspinal tenderness; there were no trigger 
points, sciatic notch tenderness, or reproducible tenderness of 
the left SI joint with negative Gaenslen test.  Straight leg 
raising and Laseque were negative.  Range of motion was 0 to 90 
degrees of flexion with painful endpoint, extension 0 to 30 
degrees with painful endpoint, lateral flexion 0 to 30 degrees 
symmetric with painful right endpoint, rotation 0 to 30 degrees 
symmetric with painful right endpoint; deep tendon reflexes were 
1+ equal and symmetric; Iliopsoas/quadriceps/tibialis 
anterior/exterior hallucis longus/gastrosoleus are 5/5 
bilaterally; muscle tone was normal/there was no calf or thigh 
atrophy.  X-ray shows diffuse osteopenia; equivocal narrowing of 
disc spaces at L4/L5 and possibly L5/S1; multilevel facet joint 
degenerative changes.  Mechanical low back pain syndrome was 
diagnosed.  The examiner noted:

"The Veteran performed three repetitions of maximum active 
lumbosacral spine flexion/extension/lateral 
flexion/rotation.  The Veteran reported endpoint pain 
during the first repetition in a distribution similar to 
that described in the physical examination.  Pain did not 
intensify with additional repetitions.  Range of motion was 
unchanged.  Weakness/lack of endurance/incoordination are 
not factors.

The Veteran's symptoms can be attributed to the above 
diagnosis.  Likely pain generators are multiple including 
degenerative disc disease and facet joint arthropathy.  
Disc bulge on MRI is a radiological finding of no clinical 
significance.  This does not represent an intervertebral 
disc syndrome."

In written argument received by the Board in October 2010 the 
Veteran expressed disagreement with the July 2010 VA examiner's 
findings.

Prior to January 2, 2008

There is no evidence in the record showing that prior to January 
2, 2008 the Veteran's service connected low back disability was 
manifested by symptoms warranting a compensable rating under any 
applicable criteria.  The July 2006 VA examination report and the 
records of treatment prior to January 2, 2008 do not show 
limitation of flexion to 85 degrees or less, combined range of 
thoracolumbar motion 235 degrees or less, spasm, guarding, 
tenderness, separately ratable neurological symptoms, or that 
there were any incapacitating episodes (on examination the 
Veteran specifically denied incapacitating episodes).  
Consequently, the schedular criteria for a 10 percent rating 
under Codes 5237, 5243 were not met.  

The Board has also considered whether prior to January 2, 2008 
the low back disability warranted a compensable rating under any 
applicable alternate criteria.  It is unclear from the record 
whether or not the X-ray findings on July 2006 VA examination 
reflect a finding of arthritis.  Regardless (conceding for 
purposes of this decision that they do), the July 2006 
examination found that all ranges of motion were normal, and 
without pain.  Consequently, a 10 percent rating under the 
alternate criteria in Code 5003 also is not warranted.   

From January 2, 2008

On January 2, 2008 VA examination the examiner noted that on 
physical examination there was tenderness to palpation over the 
lumbosacral soft tissue.  Inasmuch as the General Formula 
provides for a 10 percent rating when there is localized 
tenderness, the criteria for a 10 percent rating are reasonably 
shown met as of January 2, 2008, and a 10 percent rating from 
that date is warranted.  [Notably, from July 12, 2010 it is also 
shown- and apparently overlooked on readjudication- that the 
Veteran has low back arthritis with limitation of motion (i.e., 
by pain noted at endpoints); consequently a 10 percent rating 
would also be warranted under the alternate Code 5003 criteria 
from July 12, 2010.]

The analysis progresses to consideration of whether a rating in 
excess of 10 percent is warranted for any period of time since 
January 2, 2008.  Inasmuch as neither the January 2008 VA 
examination nor the July 2010 VA examination found limitation of 
thoracolumbar motion to 60 degrees or less, limitation of 
combined thoracolumbar spine motion to 120 degrees or less, 
muscle spasm or guarding severe enough to result in abnormal gait 
or spine contour, separately ratable neurological symptoms or 
that the disability was manifested by incapacitating episodes, 
and because treatment records do not report any such findings, a 
schedular rating in excess of 10 percent under Codes 5237 or 5243 
is not warranted .  [And since there is full motion (albeit with 
pain), the spine is not ankylosed.]

As 10 percent is the maximum rating afforded for the Veteran's 
disability under Code 5003 criteria, an alternate rating in 
excess of 10 percent under those criteria likewise is not 
warranted.   

The Board also has considered whether the Veteran's claim 
warrants referral for extraschedular consideration.  Under Thun 
v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry 
for determining whether a Veteran is entitled to an 
extraschedular rating.  First, it must be determined whether the 
disability picture is such that schedular criteria are 
inadequate, i.e., whether there are manifestations of impairment 
that are not encompassed by the schedular criteria.  Second, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, and is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided by 
the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability picture 
and that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the Veteran's disability 
picture requires the assignment of an extraschedular rating.  

Here, comparing the manifestations of the Veteran's service 
connected low back disability with the applicable schedular 
criteria, the Board finds that nature of the manifestations and 
severity of associated impairment shown throughout are wholly 
encompassed by the schedular criteria.  Consequently, the 
schedular criteria are not inadequate, and referral for 
consideration of an extraschedular rating is not necessary.  
Notably, VA examiners have specifically found that the low back 
disability caused no functional limitations.

Although the Veteran is unemployed, it is neither shown by the 
record, nor alleged, the unemployment is due to the service-
connected low back disability.  On July 2010 VA examination it 
was specifically noted that the Veteran's report his employment 
had been terminated due to "legal issues".  Consequently, the 
matter of entitlement to a total rating based on individual 
unemployability is not raised by the record.


ORDER

A "staged" increased rating of 10 percent is granted for the 
Veteran's service connected low back disability, effective from 
January 2, 2008, and subject to the regulations governing payment 
of monetary awards.   


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


